IKUTA, Circuit Judge,
with whom KOZINSKI, TALLMAN, BYBEE, CALLAHAN, BEA, and N. R. SMITH, Circuit Judges,
join, dissenting from denial of rehearing en banc:
The panel opinion that we let stand today directly contravenes the Supreme Court’s repeated directive not to frame clearly established law in excessive force cases at too high a level of generality. See, e.g., White v. Pauly, — U.S. -, 137 S.Ct. 548, 552, 196 L.Ed.2d 463 (2017) (per curiam). Rather than ask the correct question — whether Officer Kisela’s split-second decision in “the specific context of the case” was “plainly incompetent” or “knowingly violate[d] the law” — the panel opinion defines the “clearly established right” here at the highest level of generality: the right to be free of excessive force. Mullenix v. Luna, — U.S. —, 136 S.Ct. 305, 308, 193 L.Ed.2d 255 (2015) (per curiam). In doing so, the panel opinion adopts the same standard that the Supreme Court has repeatedly overruled. Compare id. at 309 (“The general principle that deadly force requires a sufficient threat hardly settles this matter.”), with Hughes v. Kisela, 841 F.3d 1081, 1089 (9th Cir. 2016) (holding that the “most important[ ]” question is “whether it was reasonable to believe that Ms. Hughes presented a threat”). Because the panel opinion takes a path contrary to the Supreme Court’s direction on the proper application of the qualified immunity doctrine in the Fourth Amendment context, I would take this case en banc to correct the panel opinion’s error.
I
The relevant facts necessary to resolve the qualified immunity analysis are not in dispute. On May 21, 2010, Andrew Kisela was a corporal with the University of Ari*792zona Police Department. That evening, he and his colleague received a radio report that, a woman was walking down 7th Street in Tucson and hacking at a tree with a large knife. Upon arrival at the scene, Officer Kisela spoke briefly with the reporting party, and eventually a third officer arrived at the scene.
Against this backdrop, the incident at the center of this lawsuit unfolded in the course of thirty to forty-five seconds. Officer Kisela saw Amy Hughes — a woman matching the description of the tree-hacker — walking toward a third party, now known to be Hughes’s housemate Sharon Chadwick. Hughes was still holding the large knife, so the officers present drew their guns and ordered Hughes to drop the knife at least twice. Hughes failed to comply. Instead, she continued to approach Chadwick, and in fact came close enough to Chadwick to deliver a blow with the knife. With a chainlink fence separating the officers from Hughes and Chadwick, and with insufficient time to transition from his firearm to his taser, Officer Kise-la fired four shots at Hughes, striking but not killing her.
Amy Hughes then filed this suit against Officer Kisela pursuant to 42 U.S.C. § 1983, alleging that Officer Kisela violated her Fourth Amendment right to be free of excessive force. The district court granted summary judgment for Officer Kisela, which the panel hearing this appeal reversed.
II
The dispositive question here is whether Officer Kisela is entitled to qualified immunity. As the Supreme Court has explained, the qualified immunity analysis has two prongs: In order to deny qualified immunity, the facts must establish a violation of a constitutional right, and that right must have been “clearly established” at the time of alleged violation. Pearson v. Callahan, 555 U.S. 223, 232, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). We may assess the prongs in either order, “in light of the circumstances in the particular ease at hand.” Id. at 236, 129 S.Ct. 808.
In a Fourth Amendment excessive force case, we analyze the first prong by engaging in “a careful balancing of the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the countervailing governmental interests at stake.” Plumhoff v. Rickard, — U.S. -, 134 S.Ct. 2012, 2020, 188 L.Ed.2d 1056 (2014) (quoting Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)). This is a “totality of the circumstances” analysis that we conduct from the perspective of a reasonable officer on the scene. Id. The analysis is accordingly quite deferential to the officer. See Saucier v. Katz, 533 U.S. 194, 205, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).
But the test for the second prong of the qualified immunity analysis is different and adds another layer of deference. See id. For excessive force cases in particular, the Supreme Court has identified two key principles about what constitutes a “clearly established” right. First, courts must define the alleged constitutional violation in terms of the officer’s “particular conduct.” Mullenix, 136 S.Ct. at 308 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011)). As Mullenix explained, “[s]uch specificity is especially important in the Fourth Amendment context, where the Court has recognized that ‘[i]t is sometimes difficult for an officer to determine how the relevant legal doctrine, here excessive force, will apply to the factual situation the officer confronts.’ ” Id. (quoting Saucier, 533 U.S. at 205, 121 S.Ct. 2151) (second alteration in original). Thus, courts may not define the clearly established right at a high level of *793generality that covers a wide range of conduct, as that would “mak[e] it impossible for officials reasonably [to] anticipate when their conduct may give rise to liability for damages.” Anderson v. Creighton, 483 U.S. 635, 639, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987) (quotation marks omitted) (second alteration in original).
Second, having identified the context-specific conduct that allegedly violated the Constitution, courts must determine whether any precedent existing at the time placed beyond debate that the use of force in such circumstances violated the Fourth Amendment. See, e.g., White, 137 S.Ct. at 551; Mullenix, 136 S.Ct. at 308. The “beyond debate” standard is a high one: Officers are entitled to qualified immunity unless “every reasonable official” — which excludes only the plainly incompetent and those who knowingly violate the law — “would have understood that what he is doing violates [the plaintiffs] right.” Mullenix, 136 S.Ct. at 308 (quoting Reichle v. Howards, 566 U.S. 658, 132 S.Ct. 2088, 2093, 182 L.Ed.2d 985 (2012)). And officers remain entitled to qualified immunity even if they make “reasonable mistakes” about “the legal constraints on particular police conduct.” Saucier, 533 U.S. at 205, 121 S.Ct. 2151. Given this high standard, the Supreme Court has made clear that an official can lose qualified immunity in the excessive force context only if an earlier case held that conduct closely analogous to the specific conduct at issue violated a constitutional right. E.g., Mullenix, 136 S.Ct. at 308. For example, the Court recently held that the Tenth Circuit “misunderstood the ‘clearly established’ analysis” when it “failed to identify a case where an officer acting under similar circumstances ... was held to have violated the Fourth Amendment,” and instead relied on cases that “lay out excessive-force principles at only a general level.” White, 137 S.Ct. at 552.
Mullenix illustrates both key principles of the second prong of the qualified immunity analysis. The officer in Mullenix was sued for using excessive force after he shot and killed an individual evading an arrest warrant who was speeding down the interstate. 136 S.Ct. at 306-07. The officer’s objective was to disable the fleeing man’s car by shooting it from an overpass, a tactic that the officer had neither been trained in nor previously attempted. Id. at 306. In evaluating whether the officer violated clearly established law, the Court first explained the alleged violation in terms of the officer’s specific conduct: The officer “confronted a reportedly intoxicated fugitive, set on avoiding capture through high-speed vehicular flight, who twice during his flight had threatened to shoot police officers, and who was moments away from encountering an officer.” Id. at 309.
After identifying this context-specific conduct, the Court then stated that “[t]he relevant inquiry is whether existing precedent placed the conclusion that [the officer] acted unreasonably in these circumstances ‘beyond debate.’ ” Id. (quoting al-Kidd, 563 U.S. at 741, 131 S.Ct. 2074). The Court concluded that it had “never found the use of deadly force in connection with a dangerous car chase to violate the Fourth Amendment, let alone to be a basis for denying qualified immunity.” Id. at 310. Because no Supreme Court case “squarely govern[ed]” the facts of Mullenix, id., and lower court decisions left the question hazy, id. at 312, the Court could not say that it was “beyond debate” that the officer violated the plaintiffs constitutional right, id. (quoting Stanton v. Sims, — U.S. -, 134 S.Ct. 3, 7, 187 L.Ed.2d 341 (2013) (per curiam)). Therefore, the officer was entitled to qualified immunity. Id.
*794III
The panel opinion directly contravenes the qualified immunity principles relevant to the “clearly established” inquiry. By doing so, the panel opinion fails to heed the central lesson of White, Mullenix, and multiple other Supreme Court decisions in the excessive force context.
First and most fundamentally, the panel opinion fails to define the alleged constitutional violation in terms of the officer’s “particular conduct.” Mullenix, 136 S.Ct. at 308 (quoting al-Kidd, 563 U.S. at 742, 131 S.Ct. 2074). The panel should have ■considered the alleged violation as: shooting a reportedly erratic, knife-wielding woman who comes within striking distance of a third party, ignores multiple orders to drop her weapon, and cannot otherwise be timely subdued due to a physical barrier separating her from the officer. Instead, the panel defines the alleged violation at issue as shooting a plaintiff who “present[ed] no objectively reasonable threat to the safety of the officer or other individuals,” Hughes, 841 F.3d at 1089 (quoting Deorle v. Rutherford, 272 F.3d 1272, 1285 (9th Cir. 2001)), and focuses solely on whether Officer Kisela was unreasonable in determining that Hughes posed a threat.1 By defining the conduct at issue at such a high level of generality, the panel adopts the exact erroneous approach reversed in Mullenix, among other cases; it focuses only on the general elements of an excessive force violation. The abstract legal principle that an officer may not use deadly force when a suspect does not present an objectively reasonable threat is well established. See, e.g., Tennessee v. Garner, 471 U.S. 1, 11, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985). But the proper question for purposes of identifying a “clearly established” right is whether any precedent placed beyond debate how this legal principle applies to the specific facts on the ground in this case. See Mullenix, 136 S.Ct. at 309. As the Supreme Court has made clear, at the second prong of the qualified immunity analysis we are not to focus on the reasonableness of the officer’s conduct, but on whether the officer could reasonably have thought that the law permitted his specific conduct under the facts of the case. See Saucier, 533 U.S. at 205, 121 S.Ct. 2151.
The opinion also mishandles the Court’s second key principle for identifying clearly established law because it “fail[s] to identify a case where an officer acting under similar circumstances as Officer [Kisela] was held to have violated the Fourth Amendment.” White, 137 S.Ct. at 552. Indeed, by relying on Glenn v. Washington County, 673 F.3d 864 (9th Cir. 2011), the panel tacitly admits that no precedent squarely governed these facts at the time of the officer’s conduct. Glenn, which the panel calls “[t]he most analogous Ninth Circuit case,” Hughes, 841 F.3d at 1088, post-dates the conduct at issue by more than a year. Needless to say, a case that was decided after Officer Kisela acted could not have informed his conduct, and so is “of no use in the clearly established inquiry.” Brosseau v. Haugen, 543 U.S. *795194, 200 n.4, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004) (per curiam).2
And indeed, no case that the panel cites held that conduct closely analogous to the conduct at issue in this case violated the plaintiffs constitutional rights. The panel’s reliance on Deorle, see Hughes, 841 F.3d at 1089, is misplaced. In Deorle, we held that there was “no objectively reasonable threat to the safety of the officer or other individuals,” 272 F.3d at 1285, where an unarmed man, id., who had been compliant with at least three police requests to discard weapons, id. at 1276-77, was shot while walking toward an officer with a clear path of retreat, id. at 1282, while “the only neighbors in the vicinity, along with the other police officers, were safely behind [] two roadblocks,” id. Given these facts, Deorle “does not clearly dictate the conclusion that [Officer Kisela] was unjustified in perceiving grave danger and responding accordingly” in the situation at issue here. Mullenix, 136 S.Ct. at 311. In stark contrast to Deorle, Officer Kisela was present at the scene for only a matter of seconds, while the officer in Deorle had been on the scene for forty minutes and had observed the victim “for about five to ten minutes from the cover of some trees.” Deorle, 272 F.3d at 1277, 1281-82. Hughes was not only armed (unlike Deorle), but also refused at least two requests to drop her knife (again unlike the largely compliant Deorle). Likewise, Hughes was within striking distance of a third party while separated from the officers by a physical barrier, and Officer Kisela had been put on notice of Hughes’s earlier erratic behavior with a knife, which Officer Kisela had been dispatched to investigate. Shooting an armed, unresponsive, and reportedly erratic woman as she approaches a third party is materially different from shooting an unarmed, largely compliant man as he approaches an officer with a clear line of retreat. On its facts, therefore, Deorle does not place “beyond debate” that Officer Kisela’s conduct violated Hughes’s Fourth Amendment rights. al-Kidd, 563 U.S. at 741, 131 S.Ct. 2074.
Worse yet, the panel’s reliance on Deorle repeats the exact same error for which the Supreme Court reprimanded us just two years ago in Sheehan, in which the Court noted that the differences between Deorle and the situation confronting the officers in Sheehan “leap[t] from the page.” City & County of San Francisco v. Sheehan, — U.S. -, 135 S.Ct. 1765, 1776, 191 L.Ed.2d 856 (2015). For reasons just discussed, the same is true here. The Supreme Court went on to hold that, even if Deorle supported the general rule that an officer’s forcible entry into a mentally ill individual’s home requires an objective need for immediate entry, qualified immunity was appropriate because “no precedent clearly established that there was not ‘an objective need for immediate entry. ’ ” Id. at 1777 (emphasis in original). As in Sheehan, the panel here uses Deorle to justify denial of qualified immunity based on a violation of a general Fourth Amendment principle that deadly force requires an objective threat, without citing a single relevant case in which any court has held that there was not an objective threat on facts comparable to those here.
The panel further exacerbates its error by brushing aside Officer Kisela’s argu*796ment that a reasonable officer could rely on Blanford v. Sacramento County, 406 F.3d 1110 (9th Cir. 2005), to justify the use of force in this situation. It is irrelevant whether Blanford is distinguishable, as the panel claims. Hughes, 841 F.3d at 1090. The issue is not whether Blanford compels the conclusion that Officer Kisela’s conduct does not rise to the level of a constitutional violation (the first prong of the qualified immunity analysis). Rather, the question is whether any reasonable officer could have understood Blanford, rightly or wrongly, as permitting the use of deadly force in this situation. See Saucier, 533 U.S. at 205, 121. S.Ct. 2151. On that score, the panel errs.
In Blanford, the officers confronted a man “wearing a ski mask and carrying a sword” walking through a suburban neighborhood and “behaving erratically.” 406 F.3d at 1112. Over the course of approximately two minutes, id. at 1114, the officers trailed Blanford and repeatedly ordered him to drop the sword, which he did not do, id. at 1112-13. The officers “considered whether Blanford might be mentally disturbed,” but they believed that he “posed an imminent threat” to the public and that they needed to secure his weapon, even though no third parties were known to be in the vicinity. Id. at 1113. When Blanford attempted to enter his own home, the officers — unaware that it was Blan-ford’s home, and not knowing whether anyone was inside the home — shot him and severed- his spine. Id. at 1113-14. We held that no constitutional violation occurred. Id. at 1117-18. More specifically, we identified the four elements of the situation that supported our holding: “[1] [Blanford] was armed, [2] refused to give up his weapon, [3] was not surrounded, and [4] was trying to get inside a private residence ... where his sword could inflict injury that the deputies would not then be in a position to prevent.” Id. at 1117-18.
Despite the panel’s efforts to distinguish Blanford, see Hughes, 841 F.3d at 1090, the four elements that compelled our conclusion in Blanford are present in this case, and it is therefore clear that Officer Kisela could have reasonably relied on Blanford to justify his use of force against Hughes. Cf. Mullenix, 136 S.Ct. at 311 (looking to comparable decisions from the circuit courts to determine whether an officer’s assessment of a threat was reasonable); Shinault v. Hawks, 782 F.3d 1053, 1060 (9th Cir. 2015) (holding that “qualified immunity is appropriate” where “some courts” held that no violation of a constitutional right occurred “in analogous cases,” as this “shows that the right was not clearly established at the time of conduct”). Just as in Blanford, Hughes was armed, refused to drop her weapon, was not surrounded, and was attempting to put herself in a situation where she could have caused harm that the officers would not have been able to prevent. See 406 F.3d at 1117-18. Given our holding in Blanford, Officer Kisela could reasonably have thought that his conduct was lawful. For qualified immunity purposes, that is dispositive. See Saucier, 533 U.S. at 205, 121 S.Ct. 2151.
Finally, the panel attempts to rescue its ruling by arguing that it should have been obvious to Officer Kisela that he could not use deadly force in this context. Hughes, 841 F.3d at 1090 (citing Brosseau, 543 U.S. at 199, 125 S.Ct. 596, which held that “in an obvious case,” general Fourth Amendment standards “can ‘clearly establish’ the answer, even without a body of relevant case law”). In effect, the panel’s argument here is that Officer Kisela’s conduct constituted excessive force under general Fourth Amendment principles, and it is obvious that an officer may not use excessive force. See id. (characterizing as “obvious” that Hughes “had a constitutional right to walk *797down her driveway holding a knife without being shot”). Given that Hughes, as the panel acknowledges, “may have been acting erratically, was approaching a third party, and did not immediately comply with orders to drop the knife,” id., this is far from an obvious case. Indeed, if this case is obvious — especially in light of precedents like Blanford — then the “obvious case” exception will have swallowed the rule to identify a case that “squarely governs” the situation confronting the officer. Mullenix, 136 S.Ct. at 310.
All told, the panel opinion denies qualified immunity on the authority of a general Fourth Amendment principle, a post-dated case, and a wholly unpersuasive attempt to distinguish a precedent that held, on comparable facts, that no constitutional violation occurred. These errors are easily perceived, and we ought to have corrected them.
IV
The concurrence's last ditch effort to salvage the panel opinion is to no avail. See Concurrence to Denial of Rehearing En Banc. Of course, a concurrence is not the opinion of the court, and is not a means by which this court can definitively speak on legal questions.3 Moreover, the concurrence has no better luck than the panel in identifying precedent pre-dating Officer Kisela’s use of force that is close enough to the situation facing Officer Kisela that only a plainly incompetent or lawless officer would know that his actions were unconstitutional. See Mullenix, 136 S.Ct. at 308.
First, the concurrence claims that this case is quite like Harris v. Roderick, 126 F.3d 1189 (9th Cir. 1997), which addressed the infamous 1992 siege at Ruby Ridge. See Concurrence at 787, 789.4 But the suggestion that Officer Kisela ought to have known that his conduct was unlawful because we held in the wake of Ruby Ridge that a sniper ensconced safely on a hill cannot shoot a retreating suspect merely because that suspect had committed a crime the day before, see Harris, 126 F.3d at 1203, does not pass the straight-face test. At a minimum, Harris does not place it “beyond debate” that Officer Kisela violated the Constitution by using deadly force against a person who had been reported as acting erratically with a knife minutes before the encounter, was still armed with the knife, failed to respond to at least two orders to drop the knife, and was within striking distance of a third party. White, 137 S.Ct. at 551.
Equally unconvincing is the concurrence’s reference to Curnow ex rel. Curnow v. Ridgecrest Police, 952 F.2d 321 (9th Cir. 1991). See Concurrence at 787, 789. On the facts as we assumed them in Cumow, the victim was sitting in his home, unarmed, and holding his girlfriend in his lap when a police officer shot him in the back through a window. Id. at 323. Whatever wisdom Cumow may impart to a policeman observing a person chopping onions at *798an innocent backyard barbecue, see Concurrence at 786-87, it does not clearly establish the unreasonableness of deadly force where a reportedly erratic individual who is unresponsive to police commands approaches a third party, knife in hand.
Finally, the concurrence points to distinctions between the facts of this case and those in Blanford, such as the length of the blade Blanford carried, the fact that the police shouted “we’ll shoot” to Blan-ford in addition to an order to drop the weapon, and the length of the encounter (two minutes in Blanford rather than forty-five seconds in this case).5 Concurrence at 790-91. Such distinctions might be more compelling if a federal judge could descend as a deus ex machina to whisper in the ears of officers on the scene about the application of precedent before a shot is ever fired. But in the world in which we actually live, officers must make split-second decisions regarding the use of force, and a reasonable officer could have understood Blanford as recognizing that deadly force could be used in the situation Officer Kisela faced.
V
By failing to take this case en banc, we unfortunately repeat our error of framing clearly established law at too high a level of generality, divorced from the specific context of the situation facing the officer. Sheehan, 135 S.Ct. at 1775-76 (“We have repeatedly told courts — and the Ninth Circuit in particular — not to define clearly established law at a high level of generality.”); al-Kidd, 563 U.S. at 742, 131 S.Ct. 2074 (same; citation omitted); Brosseau, 543 U.S. 194, 198-99, 125 S.Ct. 596 (reversing the Ninth Circuit for relying on “the general tests” for excessive force to evaluate clearly established law).6 More unfortunate still, we do so by over-reading Deorle, the exact same case that we erroneously over-extended in Sheehan. The panel opinion that we leave in plaeé contradicts White, Mullenix, Sheehan, al-Kidd, Brosseau, and multiple other Supreme Court precedents instructing us to “identify a case where an officer acting under similar circumstances ... was held to have violated the Fourth Amendment.” White, 137 S.Ct. at 552.
*799The panel would have us believe this is all inconsequential — “[t]he application of qualified immunity,” it assures us, simply “will depend upon the facts as determined by a jury.” Hughes, 841 F.3d at 1090. But there is no set of facts for which Hughes has proffered evidence that would establish a clear violation of the Fourth Amendment as of the date of Officer Kisela’s conduct, and qualified immunity is immunity from suit, not just a defense to liability. Pearson, 555 U.S. at 237, 129 S.Ct. 808. In this situation, “[o]ur grand business undoubtedly is ... to do what lies clearly at hand.” Thomas Carlyle, Signs of the Times, 49 Edinburgh Rev. 489, 439 (1829). Because it is apparent on the summary judgment record that qualified immunity, when properly applied, shields Officer Kisela from suit in this situation, I would afford him the immunity to which the law entitles him. I therefore dissent from the denial of rehearing en banc.

. According to the panel, this is the "most important[ ]” aspect of the qualified immunity determination because if the issue is determined in Hughes’s favor, "then Corporal Kisela clearly violated [Hughes’s] constitutional right.” Hughes, 841 F.3d at 1089. Obviously, this part of the panel’s analysis is relevant only to the first prong of the qualified immunity inquiry: whether the facts establish a violation of a constitutional right. But this is not the appropriate inquiry at the second prong, where the question is whether precedent placed "beyond debate” that the officer’s "particular conduct” was unlawful "in light of the specific context of the case.” Mullenix, 136 S.Ct. at 308.


. After we dissenting judges pointed out that Glenn was decided more than a year after the incident in this case, the panel belatedly amended its opinion to retreat from its reliance on Glenn. See Amended Op. at 783 n.2. But having now conceded that the panel’s “most analogous Ninth Circuit case,” id. at 783, is merely "suggestive of the state of the clearly established law,” and serves only "as illustrative” rather than "as determinative of clearly established law,” id. at 783 n.2, the panel opinion more clearly than ever rests on nothing but the general rule that deadly force requires an objective threat of harm.


. As some of our colleagues on the Fifth Circuit recently observed, although a panel publishing a response to denial of rehearing en banc has "the right to comment on the dissent from denial,” it cannot “articulate any additional binding precedent.” EEOC v. Bass Pro Outdoor World, LLC, No. 15-20078, 865 F.3d 216, 234, 2017 WL 1540853, at *14 (5th Cir. 2017) (Jones, J., dissenting from denial of rehearing en banc) (emphasis omitted).


. The panel follows suit by amending the opinion to remove a cite to Glenn and replace it with a cite to Harris, albeit without any explanation. Compare Hughes, 841 F.3d at 1090 ("As indicated by Glenn and Deorle,.....”), with Amended Op. at 785 ("As indicated by Deorle and Harris,.... ”).


. The concurrence fails to note other distinctions between Blanford and this case, such as the fact that Hughes was just a few feet away from a potential victim, whereas Blanford was 20 to 25 feet away from the police and there was no known third party at risk. Blanford, 406 F.3d at 1112-13. This distinction highlights the need for even faster decision-making and action on Officer Kisela’s part.


. Indeed, just days ago the Supreme Court rejected yet again this court’s approach of defining clearly established law at too high a level of generality. See Petersen v. Lewis County, 663 Fed.Appx. 531 (9th Cir. 2016), cert. granted and judgment vacated sub nom. McKnight v. Peterson, No. 16-1003, — U.S. -, 137 S.Ct. 2241, 198 L.Ed.2d 677, 2017 WL 661750 (U.S. June 12, 2017). In Peterson, a police officer responded to a 911 call reporting that an individual was using a large knife to stab the front door of a mobile home. Petersen v. Lewis County, No. C12-5908, 2014 WL 584005, at *1-2 (W.D. Wash. Feb. 13, 2014). The officer believed, incorrectly as it turned out, that the suspect had a knife. Id. at *2. The suspect failed to comply with the officer’s orders to get on the ground and took two steps towards the officer, who was 20 to 25 feet away, at which point the officer shot the suspect to stop his approach. Id. Petersen defined clearly established law at a high level: it is clearly established that an officer may not use deadly force without probable cause to believe that the plaintiff posed a threat of serious physical harm, and the officer "did not have probable cause to use deadly force and therefore acted in violation of clearly established law.” 663 Fed.Appx. at 532. The panel here takes a similarly erroneous approach, and thus also invites vacatur, if not summary reversal.